Citation Nr: 0716130	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-03 946	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 2004 decision by the Board of Veterans' Appeals (Board) 
that denied entitlement to an effective date for an award of 
service connection for bilateral hearing loss, prior to 
February 22, 2001.


REPRESENTATION

Moving party represented by:  National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


FINDINGS OF FACT

1.  The veteran filed a motion with the Board in January 2005 
seeking its review of an April 2004 decision denying 
entitlement to an effective date prior to February 22, 2001, 
for an award of service connection for bilateral hearing 
loss, to determine whether that decision involved CUE.

2.  The Board received notice on May 22, 2007 that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of an April 2004 decision denying entitlement 
to an effective date prior to February 22, 2001, for an award 
of service connection for bilateral hearing loss, to 
determine whether that decision involved CUE should be 
dismissed.  38 C.F.R. § 20.1404(f) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2006), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).




ORDER

The motion is dismissed without prejudice to refiling.


                       
____________________________________________
	K. A. BANFIELD 
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2006).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.

